Citation Nr: 1504281	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  13-00 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a heart disability, to include as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to December 1967, from December 1967 to June 1970, and from June 1970 to October 1971.  He has in-country service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which, in pertinent part, denied service connection for ischemic heart disease.  

In accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), and in light of the evidence of record, the Board has recharacterized the issue to encompass a claim for any heart disability, to include as secondary to Agent Orange exposure.  

In June 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary prior to final adjudication of the claim on the merits.  Specifically, a VA examination is necessary to identify the current manifestations and underlying pathology of the Veteran's heart disability.  Also, for purposes of presumptive service connection, it is important to identify whether the Veteran has, on this record, a valid diagnosis of ischemic heart disease, which is an enumerated disability subject to presumptive service connection under 38 C.F.R. § 3.309(e) (exposure to herbicides).  The Board acknowledges that the record contains a VA diagnosis of ischemic heart disease (June 2013 examination), but the record also contains conflicting medical evidence with respect to this diagnosis.  For instance, the record shows a June 2013 record where the electrocardiogram performed was negative for stress-induced ischemic changes.  Furthermore, as the record demonstrates a history of cerebrovascular accidents (1994, 2002) and a history of coronary artery disease, an opinion addressing whether any current heart disability is causally or etiologically related to service, to include exposure to Agent Orange, is also ordered herein.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an appropriate examination to determine the nature and etiology of his heart disability.  The case file should be made available for review and should be reviewed in connection with the examination and prior to rendering an etiological opinion. 

Following an appropriate examination, the examiner should first determine what heart disability/disabilities are currently present and provide a summary of the Veteran's heart disability.  Also determine whether, on this record, the Veteran has ischemic heart disease.  

If the examiner determines that ischemic heart disease was not present, explain the significance of the following reports: a) the August 2003 notation of a history of abnormal stress test (diagnosis was chronic ischemic heart disease, unspecified; coronary artery disease); b) a November 2009 stress test report revealing "inferior lead ischemic change"; and c) the June 2013 ischemic heart disease disability benefits questionnaire indicating a diagnosis of ischemic heart disease.  

For each heart disorder identified, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disability is causally or etiologically related to his military service, including exposure to herbicides.

In the report, the examiner should address the Veteran's history of symptoms of chest pain and shortness of breath and opine on the underlying pathology that this could be attributed to.  He or she should also discuss the significance, if any, of the reported history of heart murmur on his September 1970 Report of Medical History.  The examiner should also provide an opinion on when a heart disability likely first manifested after service.  

A complete and adequate rationale is required for any opinion expressed. 

2. When all of the requested development above has been completed, review the case based on any additional evidence submitted.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




